Citation Nr: 0612840	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-31 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected aortic valve 
disease with regurgitation.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for residuals of a back 
injury has been received.

3.  Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979, 
and from October 1985 to February 1989.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Columbia, South Carolina, RO 
in May and July 2004 that, in part, denied service connection 
for depression and hypertension as secondary to aortic valve 
disease, and declined to reopen a claim for service 
connection for residuals of a back injury on the basis that 
new and material evidence had not been received.

In January 2006, the veteran testified at a video conference 
hearing before the undersigned.

The claims for service connection for a back disability, 
hypertension and depression are remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and her representative if further action, 
is required of them.


FINDINGS OF FACT

1.  In July 1989 and August 1989, the RO denied service 
connection for residuals of a back injury. 

2.  Evidence associated with the claims file since the July 
1989 and August 1989 denials, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a back injury and creates 
a reasonable probability of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's July 1989 and August 1989 denials of service 
connection for residuals of a back injury are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2005).

2.  The evidence received since the RO's July 1989 and August 
1989 denials is new and material, and the criteria for 
reopening the veteran's claim for service connection for 
residuals of a back injury are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II. Petition to Reopen Claim for Residuals of a Back Injury

The veteran's original claim for service connection for 
residuals of a back injury was denied by the RO in October 
1979.

The RO again denied service connection for residuals of a 
back injury in July 1989 and in August 1989.
 
Evidence considered by the RO at the time of the July 1989 
and August 1989 decisions included the veteran's service 
medical records; the report of a September 1979 VA 
examination, diagnosing chronic lower back syndrome with no 
objective clinical findings; the report of a July 1989 VA 
examination; and x-ray findings in April 1989, showing 
unilateral sacralization of L5 on the left side.

Specifically, the service medical records document that the 
veteran was involved in a motor vehicle accident late in the 
evening on March 13, 1977.  A car struck the veteran's car in 
the side; the back side of the veteran's car was then struck 
again by two other cars.  The veteran felt fine that night, 
but she awoke with low back pain, and pain in her left thigh 
and neck.  Records reflect a muscular injury.  X-rays were 
not taken because the veteran was four months' pregnant.  She 
continued to complain of back pain in November 1977, and at 
the time of her first discharge from active service in March 
1979.  The examiner then noted lumbosacral back pain, 
episodically.

As there was no timely appeal, the RO's July 1989 and August 
1989 denials of service connection for residuals of a back 
injury are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The present claim was initiated by the veteran in September 
2003.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since July 1989 and August 1989 
includes a duplicate copy of service medical records; post-
service medical records showing complaints of lower back pain 
in June 1989, and required physical therapy for back pain 
from January 2004 through June 2004; an MRI scan of the 
lumbar spine showing left paracentral focal disc protrusion 
at L4-L5 in July 2004; August 2004 Reserves records showing 
increasing lumbosacral symptoms with complaints of left leg 
weakness, status-post injury 1977; November 2004 Reserves 
records showing increased pain with all thoracolumbar 
movements, limited motion, and limited functioning; March 
2005 Reserves records showing that the veteran complained of 
low back pain since 1977; March 2005 Medical Evaluation Board 
Proceedings, finding the veteran medically unacceptable for 
Reserves duty because of chronic uncomplicated low back pain; 
and a January 2006 hearing transcript.

Other than for the duplicate service medical records, the 
evidence added to the record is new, in that it was not 
previously before agency adjudicators, and is not cumulative 
or duplicative of other evidence of record.  The evidence is 
also material for purposes of reopening the claim.  When 
considered with previous evidence of record, the evidence 
suggests the continuation of manifestations of low back pain 
after military service, and suggests a relationship between 
the veteran's current low back pain with limitations of 
motion and her 1977 injury in service.  Hence, the evidence 
meets the requirement of relating to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of a back injury.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for residuals 
of a back injury are met.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for residuals of a 
back injury has been received, the appeal is granted.


REMAND

As the petition to reopen the claim for service connection 
for residuals of a back injury has been granted, de novo 
consideration of the claim on appeal is appropriate.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

The veteran has not received specific VCAA notice with regard 
to the reopened back claim.  

It does not appear that the veteran's service medical records 
for her second period of active service are in the claims 
file.  Under these circumstances, the Board finds that the RO 
should make another attempt to obtain the veteran's service 
medical records for her second period of active duty from 
October 1985 to February 1989.  See 38 U.S.C.A. § 5103.

The veteran contends that her current back problems are 
residuals of a back injury from a motor vehicle accident in 
service in March 1977, and that she has had intermittent, 
progressive low back pain since then.
 
In January 2004, the veteran reported receiving regular 
chiropractic care for a period of eight years.  The claims 
folder does not contain those treatment records.  VA has a 
duty to seek those records, but has not yet done so. 
38 C.F.R. § 3.159(c) (2005).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's report of a continuity of symptomatology can 
satisfy the requirement for evidence that the current 
condition is related to service.  Kowalski v. Nicholson, 19 
Vet App 171 (2005).  In this case a Physical Evaluation Board 
found that the veteran's back disability was incurred in the 
line of duty, but it also included findings indicating that 
the disability began in 1997, and that it did not find the 
disability to have been incurred in the line of duty.

An examination is needed to determine whether the veteran's 
current disability described as disc disease or low back pain 
and limited motion is related to the back injury in service.

The veteran was provided with a VCAA letter regarding her 
hypertension claim in November 2003.  The letter did not 
explicitly tell her what evidence was needed to substantiate 
the claim on a secondary or presumptive basis.

The veteran testified that hypertension was initially 
discovered during active duty for training in 1997, and she 
was treated at Moncrief Army Hospital, Fort Jackson, South 
Carolina.  She added that she also received treatment in 1997 
at Hillcrest Hospital.  Medical records for this period have 
not been obtained.  She testified that she was currently 
treated for hypertension at a VA hospital, but those records 
are not part of the claims folder.  VA has an obligation to 
seek these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

The veteran's period of active duty for training in 1997 has 
not been confirmed.

The veteran contends that she became depressed in service, 
and that her current depression is related to service or is 
secondary to her service-connected aortic valve disease with 
regurgitation.

Current medical records document treatment for depression in 
2004.

The Board notes that service medical records show a notation 
of expected depression in September 1977, following a 
stillborn delivery at 43 weeks gestation.  On postpartum 
examination in October 1977, records show that the veteran 
was doing well, except she was depressed.

The Board finds that an examination is needed to determine 
whether the veteran has a current depressive disorder that 
either had its onset during service or is related to her 
active service or to a service-connected disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2005).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In September 2003, the veteran reported that she had received 
counseling for depression for six months in 2002 at a VA 
medical center in Columbia, South Carolina. The claims folder 
does not contain treatment records for depression in 2002 
from that facility.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Accordingly, these matters are hereby REMANDED, for the 
following actions:

1.  Provide the veteran with a VCAA 
notice letter in regard to the claims on 
appeal.  Advise the veteran of the 
evidence needed to establish service 
connection for hypertension on a 
secondary basis.

2.  Verify any periods of active duty 
training that the veteran had in 1997.

3.  Obtain service medical records for 
the veteran's second period of active 
service from October 1985 to February 
1989; as well as records of the veteran's 
treatment for hypertension at Moncrief 
Community Army Hospital, Fort Jackson, 
South Carolina in 1997.  All records 
and/or responses received should be 
associated with the claims file.    

4.  Obtain records of the veteran's 
treatment for hypertension at Hillcrest 
Hospital, Simpsonville, South Carolina in 
1997.

5.  Obtain from the Columbia VAMC, all 
records of treatment for depression or 
hypertension since 2002. 

6.  Ask the veteran supply the names and 
addresses of all facilities that had 
provided regular chiropractic care for 
her for an eight-year period.  The AMC or 
RO should then take all necessary steps 
to obtain copies of all records not 
already contained in the claims folder.  
The AMC or RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).

7.  The veteran should be afforded a VA 
orthopedic examination to identify all 
current disability underlying the 
veteran's current complaints of low back 
pain; and to determine whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service motor vehicle accident and low 
back pain suffered by the veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

8.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current depressive 
disorder.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current depressive disorder had its 
onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include noted 
depression.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
service-connected aortic valve disease 
with regurgitation caused or increased 
the veteran's depressive disorder.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

9.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of her claim.

10.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning it to the Board, if otherwise 
in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


